       Case 6:20-cv-01201-SAC Document 45 Filed 04/09/21 Page 1 of 14




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


DAVID HIGGINS, JOHNNA VOSSELLER,
TANNER McCLURE, DEAN HICKLIN and
JAKE RIFFEL,


                        Plaintiffs,

vs.                                             Case No. 20-1201-SAC-ADM

REV GROUP, INC.,

                        Defendant.

                                 O R D E R

       Plaintiffs    have   brought    this   action   seeking   a   recovery

against defendant, their former employer, under breach of contract

theories and the Kansas Wage Payment Act (KWPA), K.S.A. 44-312 et

seq.     Plaintiff’s claims concern bonus payments under a MIP

(“management incentive plan”), severance payments, and damages

under the KWPA.       This case is before the court upon defendant’s

motion for summary judgment.          Doc. No. 38.

I. Summary judgment standards

       Summary judgment is appropriate “if the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.”           FED.R.CIV.P. 56(a).

In applying this standard, the court views the evidence and all

reasonable inferences therefrom in the light most favorable to the

nonmoving party.      Spaulding v. United Transp. Union, 279 F.3d 901,


                                        1
      Case 6:20-cv-01201-SAC Document 45 Filed 04/09/21 Page 2 of 14




904 (10th Cir. 2002).     Such a showing may be made with citation “to

particular      parts    of    materials      in     the    record,   including

depositions,      documents,    .   .     .   affidavits     or   declarations,

stipulations . . . , admissions, interrogatory answers, or other

materials.”       FED.R.CIV.P. 56(c)(1)(A).              An issue of fact is

“genuine” if “there is sufficient evidence on each side so that a

rational trier of fact could resolve the issue either way.”               Adler

v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998).                 The

moving party may demonstrate an absence of a genuine issue of

material fact by pointing out a lack of evidence for the other

party on an essential element of that party’s claim.                Adams v. Am.

Guar. & Liab. Ins. Co., 233 F.3d 1242, 1246 (10th Cir. 2000)(quoting

Adler, 144 F.3d at 671).

II. Uncontroverted facts

     Defendant, REV Group, Inc., previously owned a manufacturing

enterprise      named    ElDorado       National     (Kansas),     Inc.   (ENK).

Effective May 8, 2020, defendant sold ENK to Forest River.                There

are five plaintiffs in this case. Each was a member of defendant’s

management team at ENK prior to the sale.                All five were at-will

employees.      Four of them no longer work at ENK:           Dean Hicklin was

Director of Operations; David Higgins was Vice-President; Tanner

McClure   was    Value   Stream     Manager;       and   Johnna   Vosseller   was

Accounting Manager.      A fifth plaintiff, Jacob Riffel, still works

at ENK as Engineering Manager.

                                         2
       Case 6:20-cv-01201-SAC Document 45 Filed 04/09/21 Page 3 of 14




      In January 2020, defendant offered plaintiffs the opportunity

to participate in the FY 2020 MIP which was a bonus program to

encourage good performance.         Under the FY 2020 MIP, performance

measures were based on adjusted EBITDA and average net working

capital.1   These measures could not be completely calculated until

the end of the fiscal year, which was October 31.

      MIP bonuses accrued on a monthly and quarterly basis, and

EBITDA and net working capital data were tracked and reported to

employees monthly. But, MIP bonuses were not paid quarterly. They

were paid on a fiscal year basis.          As a condition of eligibility

for a MIP payout, participants had to be actively employed by

defendant or one of its subsidiaries at the time of the payout.

This was a written requirement.           See, e.g., Higgins deposition,

Doc. No. 39-1, p. 26 of the deposition; Vosseller deposition, Doc.

No. 39-4, p. 26 of the deposition.        Plaintiff Vosseller testified,

however, that prior to the sale of ENK, the chief financial officer

said during a meeting that employees would receive payment of the

MIP bonus earned on the two quarters preceding the sale because

defendant wanted to do right by their employees.            The plan itself

did not address the effect, if any, of involuntary termination due

to a change in ownership.




1The court assumes “EBITDA” means earnings before interest, taxes, depreciation
and amortization.

                                      3
      Case 6:20-cv-01201-SAC Document 45 Filed 04/09/21 Page 4 of 14




     Plaintiffs currently are not actively employed by defendant

or one of its subsidiaries and were not so employed on the date of

the FY 2020 MIP payout.         They have not received a MIP payout under

the FY 2020 plan.

     Leading up to the sale of ENK to Forest River, Forest River

identified which ENK employees Forest River wanted to be conveyed

with the sale and those it did not want conveyed with the sale.

Those identified to not be conveyed were terminated by defendant

before   the    sale   was   consummated.            Forest    River   identified

plaintiffs     as   employees    to   be       conveyed.      Plaintiff    Higgins,

however, did not fill out paperwork to become an employee and left

his position two working days after the sale when he was advised

that Forest River did not have a job at ENK for him.                      Plaintiff

McClure filled out paperwork but also left after two days for which

he was compensated by Forest River.               Plaintiff Vosseller resigned

after six weeks and took a different job. Plaintiff Hicklin worked

at ENK for four months after the sale, then was laid off. Plaintiff

Riffel continues working at ENK.

     Defendant has produced a list showing 2,668 entries for

severance payments between November 1, 2017 and November 6, 2020.

A number of employees received in excess of $10,000 in individual

or cumulative payments.          Employees who received severance were

terminated for a variety of reasons, including job performance and

reduction in force.          Plaintiffs Vosseller, McClure and Riffel

                                           4
         Case 6:20-cv-01201-SAC Document 45 Filed 04/09/21 Page 5 of 14




testified that there was a practice of giving severance pay to

employees who were let go by defendant through no fault of their

own.

III. Plaintiffs’ claims to MIP bonuses are subject to summary
judgment.

       Plaintiffs contend that they have a right to payment of

bonuses under the 2020 MIP plan by virtue of contract and the

KWPA.2    For the reasons which follow, the court finds that summary

judgment should be granted against this claim.

       It is clear that “under Kansas law, employers may require

continued employment as a condition precedent to an employee's

entitlement to various benefits.”           Core Cashless, LLC v. Kansas

Dep't of Labor, 2018 WL 3321173 *10 (Kan.App. 7/6/2018).                  This

principle has been applied by the Kansas Court of Appeals in cases

with facts similar to those now before the court.              See Wesch v.

Eldorado Nat’l, Inc., 2001 Kan.App. Unpub. LEXIS 206 *6 (Kan.App.

10/26/2001)(affirming denial of MIP bonus to former employees of

ENK where employment was a condition to the bonus); Morton Bldgs,

Inc. v. Dept. of Human Resources, 695 P.2d 450, 453 (Kan.App.

1985)(affirming denial of wage claim where 1981 profit sharing

plan benefits were denied to two employees who were terminated in




2 The KWPA provides that:   “Whenever an employer discharges an employee or
whenever an employee quits or resigns, the employer shall pay the employee’s
earned wages . . .” K.S.A. 44-315(a).

                                       5
        Case 6:20-cv-01201-SAC Document 45 Filed 04/09/21 Page 6 of 14




January 1982 because employment at the time of the March 1982

distribution date was a condition to receive the benefits).

        It is uncontroverted that plaintiffs were informed in writing

that:    “As a condition of eligibility for MIP payout, participants

must be actively employed by REV Group (or one of its subsidiaries)

at the time of the payout.”           Doc. No. 39, p. 4; Doc. No. 40, p. 3.

Each plaintiff has so testified. It is also agreed that plaintiffs

were not so employed at the time of the 2020 MIP payout.

        Even   though   plaintiffs      do   not   controvert     that     active

employment by defendant or one of its subsidiaries was a condition

of eligibility, plaintiffs argue that a fact issue exists because:

        the MIP bonus accrued on a monthly and quarterly basis
        even though it was not paid out at that time.        The
        purpose for this change was to “lock down” or protect
        prior quarters where an employee had me[]t goals but had
        eroding performance at the end of the year. Moreover,
        the plan did not address the effect of involuntary
        termination due to a change in ownership.          David
        [Higgins] interpreted the policy as only applying to
        someone who voluntarily leaves or is involuntarily
        terminated for cause prior to the MIP payout.

Doc. No. 40, p. 3 (emphasis in original).                While the bonus may

have    accrued   on    a   monthly    and   quarterly   basis,   it     remains

undisputed that payments were not made monthly or quarterly and

that plaintiffs were ineligible to receive payments under the

2020 MIP plan because they were not employed by defendant at the

time the 2020 MIP bonuses were paid.            The failure of the plan to

address the contingency of a change of ownership (or other


                                         6
        Case 6:20-cv-01201-SAC Document 45 Filed 04/09/21 Page 7 of 14




possible reasons for leaving employment with defendant) does not

alter    the    plainly-stated      condition       precedent        for    receiving

payments through the plan.

        Plaintiffs cite Kephart v. Data Systems Intern., Inc., 243

F.Supp.2d 1205, 1229-30 (D.Kan. 2003) to support their position.

In   Kephart,    continued       active   employment       was   a    condition   of

receiving bonuses from a defendant employer.                     The court found

that    an   issue   of   fact    existed     as    to    whether     the    employer

implemented an illegal forfeiture of an earned wage when the

employer changed a bonus payment date without notice from April

30 to May 15.        An effect of the change was that two employees,

whose last day of employment was April 30, did not receive bonuses

they otherwise would have received.            The court finds that Kephart

is distinguishable from the facts in this case because plaintiffs

do not allege that defendant changed the employment condition of

payment or the time when MIP bonuses were paid.

        Plaintiff    Vosseller     testified       that   the    chief      financial

officer of ENK, prior to the sale to Forest River, made a

representation during a meeting regarding the sale that defendant

wanted to do right by their employees and that employees would

receive payment for the MIP bonus earned for the two quarters

preceding the sale.        Such an oral assurance is in the nature of

a bare promise and is too vague to alter the written terms of the

MIP plan.      See EDO Corp. v. Beech Aircraft Corp., 911 F.2d 1447,

                                          7
       Case 6:20-cv-01201-SAC Document 45 Filed 04/09/21 Page 8 of 14




1454 (10th Cir. 1990)(oral assurances of a continuing relationship

insufficient to alter written terms permitting termination of

contract for convenience); Kincaid v. Shelter Mut. Ins. Co., 1992

WL 131879 *4 (D.Kan. 5/27/1992)(rejecting oral modification of

contract without evidence of independent consideration supporting

the oral modification); Marsh v. Coleman Co., Inc., 774 F.Supp.

608,   615   (D.Kan.   1991)(citing     general    rule   that   an   express

contract excludes the possibility of an implied contract of a

different or contradictory nature).

       Plaintiffs also cite an email from the chief financial

officer who stated on May 3, 2020:

       Don’t need to put the deal bonuses on the b/s. Rev will
       pay the[m]. The MIP should be based on YTD vs budget
       for determining payout % and accrued.

Doc. No. 40-3.      The court agrees with defendant that this email

refers to a balance sheet inquiry.          It does not evidence a mutual

agreement to change the terms of the MIP plan and does not create

an issue of fact as to whether plaintiffs’ eligibility for a MIP

bonus payment was conditioned upon employment with defendant on

the date of the payout.3

       Because a reasonable jury could only find that employment

with the company at the time of MIP bonus payout was a legal



3 The court further agrees that plaintiff Higgins’ testimony that the sale was
rushed in part to avoid paying the MIP bonus, is speculative and does not create
an issue of fact as to whether employment with defendant at the time of payout
was a valid condition precedent for receiving the bonus.

                                       8
      Case 6:20-cv-01201-SAC Document 45 Filed 04/09/21 Page 9 of 14




condition precedent for payment and that plaintiffs did not meet

this condition, the court shall grant summary judgment against

plaintiffs’ breach of contract and KWPA claims for FY 2020 MIP

payments.

IV. Plaintiffs’ severance payment claims are subject to summary
judgment.

     Plaintiffs claim they have a right to severance payments from

defendant under contract principles.               The issue presented by the

parties is whether there is sufficient evidence of an implied-in-

fact contract.

     “A     contract   implied     in       fact    arises    from   facts   and

circumstances showing mutual intent to contract.”               Mai v. Youtsey,

646 P.2d 475 (Kan. 1982).        “Because the intent must be mutual, an

implied contract cannot be established solely by the employee’s

subjective understanding or expectation of his or her employment.”

Peters v. Deseret Cattle Feeders, 437 P.3d 976, 982 (Kan. 2019);

see also Berry v. General Motors Corp., 838 F.Supp. 1479, 1492

(D.Kan. 1993)(a contract implied in fact “must represent the

manifestation of mutual assent to be bound”). The “intent of the

contracting parties is normally a question of fact for the jury

and . . . the determination of whether there is an implied contract

in employment requires a factual inquiry.”                   Morriss v. Coleman

Co., 738 P.2d 841 (Kan. 1987).              But, “just because a plaintiff

alleges an implied-in-fact contract, a jury determination is not


                                        9
     Case 6:20-cv-01201-SAC Document 45 Filed 04/09/21 Page 10 of 14




always    required.”     Inscho   v.   Exide   Corp.,   33   P.3d   249,   252

(Kan.App. 2001).       Evidence of mere unilateral expectations will

not suffice to support a jury question.         Id. at 253.

     When considering the existence of an implied contract of

employment, “the understanding and intent of the parties should be

ascertained from consideration of several factors: (1) written or

oral negotiations, (2) the parties' conduct from the beginning of

the employment relationship, (3) the usages of the business, (4)

the situation and objective of the parties giving rise to the

relationship, (5) the nature of the employment, and (6) any other

circumstances surrounding the employment relationship that tend to

explain or clarify the parties' intentions at the time employment

began.”    Peters, 437 P.3d at 982.         The Kansas Supreme Court has

examined statements in personnel manuals, verbal and nonverbal

conduct of supervisors, and established policies in dealing with

employees.    Morris, 738 P.2d at 848.

     The evidence presented to the court upon summary judgment

mostly falls into the catch-all category of “other circumstances

surrounding the employment relationship.”         There is no evidence of

written or oral negotiations regarding severance payments.             There

is also no evidence of practices or customs in the business of

manufacturing which would shed light upon a possible understanding

between the parties regarding severance payments following the

sale of a business.     The nature of plaintiffs’ employment does not

                                       10
        Case 6:20-cv-01201-SAC Document 45 Filed 04/09/21 Page 11 of 14




prove or disprove an intent to provide severance payments in the

context of this case.            Nor is the court aware of any situation or

objective of the parties giving rise to the employment relationship

which would indicate that the parties intended or did not intend

that    there   be    severance        benefits   paid   upon     the    sale   of    the

business.

       Past conduct of supervisors and defendant’s records indicate

that defendant has made a multitude of severance payments to

employees terminated through no fault of their own.                         Plaintiff

Higgins testified that most if not all of the employees that did

not convey to Forest River were given some sort of severance and

that he personally delivered a severance payment to an employee he

terminated prior to the sale who did not convey to Forest River.

Doc.    No.   40-1,    p.   58    of    deposition.       Other     plaintiffs       have

testified that they had experience in or knowledge of the payment

of severance benefits outside the context of ENK’s sale.                             But,

there    is   no   evidence       of    severance    payments       by   defendant     to

employees who remained at ENK after the sale to Forest River, or

of a policy or practice of doing so under the same or similar

circumstances.

       Plaintiff      Higgins     testified       that   he   saw    a   document      on

defendant’s Intranet site which said that if the company was sold

and an employee was not offered a position with the company’s

buyer, then the employee was eligible for severance pay.                        Id. at

                                           11
      Case 6:20-cv-01201-SAC Document 45 Filed 04/09/21 Page 12 of 14




pp. 55, 59-60 of deposition.         He did not testify, however, that

the document stated severance would be paid to employees who

conveyed to and were employed by ENK’s buyer, if only for a couple

of days, and then were terminated by ENK’s buyer.4 On the other

hand, defendant has produced evidence that there was no active

policy or practice of paying severance in the event of the sale of

a business unit when the employees are expected to remain employed

by the successor employer.        See Doc. No. 39-6.

      The severance cases cited by plaintiffs (Doc. No. 40, pp. 14-

15) are not from Kansas and do not involve the type of implied-

in-fact contract claims plaintiffs advance here.             Therefore, the

cases are neither controlling nor persuasive.

      The court agrees with the observation in Simpson v. City of

Topeka, 383 P.3d 165, 174-75 (Kan. App. 2016) that there are no

hard and fast rules governing severance pay and it is important to

focus upon the specific provisions in question. Here, the evidence

before the court does not support a finding of a mutually agreed

policy to pay severance to employees upon the sale of a business

unit when the employees are expected to remain employed by the

buyer.     There is evidence of a general severance pay policy

covering employees whose work at ENK was terminated by defendant



4 Plaintiff Higgins denied that he was an ENK employee after Forest River
purchased the company. He testified, however, that he did work for the company
(but was not paid) and that he was told by a company official on the second day
after the sale that he would be let go. Doc. No. 40-1, pp. 47-48 of deposition.

                                      12
        Case 6:20-cv-01201-SAC Document 45 Filed 04/09/21 Page 13 of 14




through no fault of the employees. But, those are not the facts

here.    While technically, plaintiffs’ employment by defendant may

have terminated upon the sale of ENK, there was no interruption of

plaintiffs’ employment at ENK until plaintiffs’ were let go by

ENK’s buyer, not defendant, or they left work voluntarily.5                And

severance payments were not made by defendant to ENK employees who

conveyed to Forest River after the sale.

        In sum, plaintiffs have not presented evidence of conduct or

a policy which supports a finding that the parties had the mutual

intent that severance pay would be made to employees in plaintiffs’

situation following the sale of ENK.             Rather, plaintiffs’ case

relies on evidence of a general practice or policy of paying

severance to employees who lost work with defendant through no

fault of the employees, and the unilateral expectation that this

general practice or policy would extend to the ownership change

presented here. The law, however, is that a unilateral expectation

will not suffice to support a claim of an implied-in-fact contract.

The court concludes that a reasonable jury could not find upon the

evidence shown by the parties that plaintiffs and defendant had an

implied contract requiring severance pay to employees expected to

convey to ENK’s buyer, whose employment with ENK’s buyer was then

terminated.



5 Of course, to the court’s knowledge, plaintiff Riffel has not left employment
at ENK.

                                      13
        Case 6:20-cv-01201-SAC Document 45 Filed 04/09/21 Page 14 of 14




V. Liquidated damages under the KWPA

     Plaintiffs have made a claim for liquidated damages under the

KWPA.     Plaintiffs’ recovery under the KWPA is contingent upon

plaintiffs prevailing upon the above-discussed claims.               Because

defendant is entitled to summary judgment on those claims, the

court shall also dismiss plaintiffs’ KWPA claims.

VI. Conclusion

     For the above-stated reasons, defendant’s motion for summary

judgment (Doc. No. 38) is granted.

     IT IS SO ORDERED.

     Dated this 9th day of April 2021, at Topeka, Kansas.

                      s/Sam A. Crow_____________
                      U.S. District Senior Judge




                                      14
